   Case 1:19-cv-00276-PLM-RSK ECF No. 8-2, PageID.253 Filed 05/22/19 Page 1 of 3


  From:    David Werking omik2omik2@hotmail.com
Subject:   Fw: Dream
   Date:   December 17, 2018 at 4:06 PM
     To:   mgreengard@powersgreengard.com




       From: David Werking <omik2omik2@hotmail.com>
       Sent: Monday, November 26, 2018 6:03 PM
       To: prosecutor@mioGawa.org
       Subject: Fw: Dream



       From: David Werking <omik2omik2@hotmail.com>
       Sent: Monday, November 26, 2018 5:13 PM
       To: jmackeller@mioGawa.org
       Subject: Fw: Dream

       Re: case #18-02230177
       From: pmwerking@reagan.com <pmwerking@reagan.com>
       Sent: Monday, January 1, 2018 12:00 PM
       To: David Werking
       Subject: Re: Dream
       David,

       I have never and will never watch pornography on the internet. Neither, have I nor will I watch your
       pornography. Furthermore, I find your whole attitude toward women to be very disturbing. Women are
       not objects for you to masturbate with, they are people created by God just as you were and should be
       treated with respect and dignity. I don't think that you have been listening to me, so let me make this
       very clear. I do not possess your pornography. It is gone. It has been either destroyed or disposed of.
       I may well have missed a few items that are now in your possession but, at this point, if you don't have
       it, it is gone. Ditto for your sex toys and smutty magazines. As far as the rest of your list goes, you
       should have it. I suggest that you look through your stuff again.

       Back in high school you joined a gang that made its money by distributing pornography to under-age
       boys. I am sure that you remember the day when Mom and I discovered this and put a stop to it. At
       that time, I destroyed all of your pornography and reported your activities to Pickerington High School
       officials and other parents. I also warned you at that time that if I ever found pornography in my house
       again I would destroy it. In fact, I believe I told you that I would have you arrested but I don't remember
       this for sure. We thought that that was the end of it but were proved wrong when, in your freshman
       year of college, you were kicked out of IWU for distributing pornography again. Then you went to Ball
       State and got married. At that point we figured that you were Mary's problem and not ours.

       Apparently, the love of a good woman was not enough to turn you from your evil ways. After ten years
       of abuse, Mary had enough and kicked you out. After living on the street for a while we allowed you to
       live with us again despite the way you mistreated us. For seven years, you would not allow us to talk
       with either Mary, Elsie, or yourself. We allowed you to move your possessions into our basement but,
       before they left California, I made it very clear that I did not want any pornography in my house. Silly
       me, I thought that you might have one box, or possibly two boxes, of the stuff and I expected you to
       throw it out or leave it behind. When your stuff arrived and you moved it all down to the basement
       before Mom and I had a chance to look at it, I asked you point blank if there was any pornography in
       those boxes and you said simply, "No." I gave you the benefit of a doubt and took your word for it.
       Then, on 8/23/17, you started throwing furniture and around and we called the police to remove you
Case 1:19-cv-00276-PLM-RSK ECF No. 8-2, PageID.254 Filed 05/22/19 Page 2 of 3

  Then, on 8/23/17, you started throwing furniture and around and we called the police to remove you
  from the premises. Two days later, on 8/25/17 (the same day that I found you on the street and drove
  you to LOVE INC), Mom and I moved all of your boxes from the basement to the garage. In the
  process, we discovered your pornography. We were not surprised that you lied to us about having
  pornography because you lied to us every day about other things for the entire ten months that you
  lived with us. However, we were amazed at the magnitude of the lie. We counted twelve moving
  boxes full of pornography plus two boxes of "sex toys" as you call them. We began that day the
  process of destroying them and it took quite a while to do so. Also, on that day, your Mother said that
  she never wanted to see you again. (I was very surprised that she even talked to you on the phone at
  Thanksgiving.) That is why we did not visit you at Christmas and why you were not invited to the
  Smeenge Christmas party at our house. And why we didn't tell you about the Werking Christmas
  party. Which is a shame because it was at Corey's house in Fishers which is only about an hour from
  your house.

  Two things about your pornography were very disturbing. First was the child pornography; the
  possession of which would give you very serious jail time in excess of 20 years. Second was the fact
  that you had multiple copies of several titles. This would lead any reasonable person to believe that
  you were still a distributor of pornography. Given your history, it would not be a big leap to assume that
  you were still selling it to minor boys. One other thing was just stupid. Why did you keep so many VHS
  tapes? Did you just want to get arrested? I mean, who buys VHS tapes now-a-days? Do you even
  have a tape player? Frankly, David, I did you a big favor by getting rid of all this stuff for you. If you are
  smart, you will get counselling and give up your porn addiction. However, if you really want to totally
  ruin what is left of your life, by all means go ahead and sue me. Just be aware that any judge in a civil
  court will be required to report your activity to a criminal court. And if he or she doesn't, I definitely will.

  Paul Werking


  -----Original Message-----
  From: "David Werking" <omik2omik2@hotmail.com>
  Sent: Saturday, December 30, 2017 8:17pm
  To: "pmwerking@reagan.com" <pmwerking@reagan.com>
  Subject: Re: Dream

  Theres plenty of porn on the internet if you want to watch that Dad. Try youporn or
  xhamster. Believe me, I know you need it with mom around. I needed it with Mary around.
  Meanwhile for me there are college girls out there waiVng to be made into women. You
  don't have to take someone else's stuﬀ, and I would like it back, along with the sex toys, my
  music cd's, my tambourine, my black comforter, my record player, my wedding rings, 8 8x10
  gesso'ed canvases, my art bag, a "Owner get's Clipped" poster, 1 long container of smuGy
  magazines, and I am also missing I noVce here my ps vita games: Silent Hill Book of
  Memories, Uncharted Golden Abyss, Rayman Origins, Soul Sacriﬁce, InjusVce Gods Among
  Us, LiGle Big Planet, Gravity Rush, Need For Speed: Most Wanted.
  Oh and I don't have the cord that allows me to send pictures from the digital camera onto
  my computer, (USb) Weird.
  That's just oﬀ the top of my head. I'll think of the rest later.
  From: pmwerking@reagan.com <pmwerking@reagan.com>
  Sent: Friday, December 29, 2017 10:42:16 AM
  To: David Werking
  Subject: Dream
  David,

  I had a dream about you last night. The first one I have had about you in many many years.
Case 1:19-cv-00276-PLM-RSK ECF No. 8-2, PageID.255 Filed 05/22/19 Page 3 of 3


  I had a dream about you last night. The first one I have had about you in many many years.

  I dreamed that Mom and I were in the back seat of a van and that you and your lawyer were in the front
  seat. The lawyer was driving and he stopped at his office for "just a second" to pick up a paper that he
  needed. He parked the van in neutral, got out, left the door open, and ran for his office nearby. While
  he did that, the van started to slowly roll backwards down the hill we were on. You moved from the
  passenger's side to the driver's side and pumped the brakes many many times as hard and as fast as
  you could but nothing happened. The lawyer turned to see his van picking up speed as in went down
  the hill and yelled to us, "Put it in beginto!" We knew that the van was a foreign make and that it was a
  new fancy model with many gears and new features; but we had no idea what "beginto" meant. In a
  panic you grabbed the gear shift lever on the steering column and rapidly shifted through all of the
  gears but nothing helped. At this point we were moving rapidly down the hill approaching a line of
  parked cars. Then you moved the stick back to neutral where you started, took a deep breath, and
  moved the lever to the right just slightly with the smallest effort. We heard a small click and the display
  on the dash read "Begin to go forward." Suddenly, the van slowed down and then started to go forward
  at a slow speed. You drove us back up the hill to where the lawyer was standing, stopped the van, and
  put it in park. After this I woke up so I don't know what happened next. However, I have a feeling that
  Mom and I got out and put a safe distance between us and the van.

  What does this dream mean? I'm not sure but, as you say, you are almost 40 years old. How has life
  worked out for you so far? Maybe now is a good time to change your goals and how you live. Don't
  worry, I'm not going to preach at you again. I think that you know enough that you can figure it out for
  yourself and that you know where to find the answers.

  Dad
